Exhibit 10.1

 

[g177951kci001.jpg]

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of June 30, 2008, between SILICON VALLEY BANK, a California chartered bank,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (“Bank”) and INTRUSION, INC., a Delaware corporation, with
offices at 1101 E. Arapaho Road, Suite 200, Richardson, Texas 75081
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.

 

WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement dated March 29, 2006, as amended from time to time (the “Original
Agreement”); and

 

WHEREAS, Bank and Borrower have agreed to amend and restate the Original
Agreement, in its entirety.

 

NOW, THEREFORE, the parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The terms
“including” and “includes” always mean “including (or includes) without
limitation,” in this or any Loan Document.  Capitalized terms in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meanings provided by
the Code, to the extent such terms are defined therein.

 

2              LOAN AND TERMS OF PAYMENT

 


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE UNPAID PRINCIPAL AMOUNT OF ALL ADVANCES HEREUNDER WITH ALL INTEREST,
FEES AND FINANCE CHARGES DUE THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS
AGREEMENT.


 


2.1.1       FINANCING OF ACCOUNTS.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS OF THIS AGREEMENT, BORROWER
MAY REQUEST THAT BANK FINANCE SPECIFIC ELIGIBLE ACCOUNTS.  BANK MAY, IN ITS SOLE
DISCRETION IN EACH INSTANCE SHALL FINANCE SUCH ELIGIBLE ACCOUNTS BY EXTENDING
CREDIT TO BORROWER IN AN AMOUNT EQUAL TO THE RESULT OF THE ADVANCE RATE
MULTIPLIED BY THE FACE AMOUNT OF THE ELIGIBLE ACCOUNT (THE “ADVANCE”).   BANK
MAY, IN ITS SOLE DISCRETION, CHANGE THE PERCENTAGE OF THE ADVANCE RATE FOR A
PARTICULAR ELIGIBLE ACCOUNT ON A CASE BY CASE BASIS.  WHEN BANK MAKES AN
ADVANCE, THE ELIGIBLE ACCOUNT BECOMES A “FINANCED RECEIVABLE.”

 

(B)           MAXIMUM ADVANCES.   THE AGGREGATE FACE AMOUNT OF ALL FINANCED
RECEIVABLES OUTSTANDING AT ANY TIME MAY NOT EXCEED THE FACILITY AMOUNT.

 

(C)           BORROWING PROCEDURE.  BORROWER WILL DELIVER AN INVOICE TRANSMITTAL
FOR EACH ELIGIBLE ACCOUNT IT OFFERS.  BANK MAY RELY ON INFORMATION SET FORTH IN
OR PROVIDED WITH THE INVOICE TRANSMITTAL.

 

(D)           CREDIT QUALITY; CONFIRMATIONS.  BANK MAY, AT ITS OPTION, CONDUCT A
CREDIT CHECK OF THE ACCOUNT DEBTOR FOR EACH ACCOUNT REQUESTED BY BORROWER FOR
FINANCING HEREUNDER IN ORDER TO APPROVE ANY SUCH ACCOUNT DEBTOR’S CREDIT BEFORE
AGREEING TO FINANCE SUCH ACCOUNT.  BANK MAY ALSO VERIFY DIRECTLY WITH THE
RESPECTIVE

 

1

--------------------------------------------------------------------------------


 

ACCOUNT DEBTORS THE VALIDITY, AMOUNT AND OTHER MATTERS RELATING TO THE ACCOUNTS
(INCLUDING CONFIRMATIONS OF BORROWER’S REPRESENTATIONS IN SECTION 5.3) BY MEANS
OF MAIL, TELEPHONE OR OTHERWISE, EITHER IN THE NAME OF BORROWER OR BANK FROM
TIME TO TIME IN ITS SOLE DISCRETION.

 

(E)           ACCOUNTS NOTIFICATION/COLLECTION.  BANK MAY NOTIFY ANY PERSON
OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN THE FUNDS AND VERIFY AND/OR
COLLECT THE AMOUNT OF THE ACCOUNT.

 

(F)            MATURITY.  THIS AGREEMENT SHALL TERMINATE AND ALL OBLIGATIONS
OUTSTANDING HEREUNDER SHALL BE IMMEDIATELY DUE AND PAYABLE ON THE MATURITY DATE.

 

(G)           SUSPENSION OF ADVANCES.  BORROWER’S ABILITY TO REQUEST THAT BANK
FINANCE ELIGIBLE ACCOUNTS HEREUNDER WILL TERMINATE IF, IN BANK’S SOLE
DISCRETION, THERE HAS BEEN A MATERIAL ADVERSE CHANGE IN THE GENERAL AFFAIRS,
MANAGEMENT, RESULTS OF OPERATION, CONDITION (FINANCIAL OR OTHERWISE) OR THE
PROSPECT OF REPAYMENT OF THE OBLIGATIONS, OR THERE HAS BEEN ANY MATERIAL ADVERSE
DEVIATION BY BORROWER FROM THE MOST RECENT BUSINESS PLAN OF BORROWER PRESENTED
TO AND ACCEPTED BY BANK PRIOR TO THE EXECUTION OF THIS AGREEMENT.

 

(H)           INITIAL ADVANCE.  THIS AGREEMENT AMENDS AND RESTATES THE ORIGINAL
AGREEMENT IN ITS ENTIRETY.  THE OUTSTANDING BALANCE OF ALL ADVANCES MADE UNDER
THE ORIGINAL AGREEMENT SHALL BE, AND HEREBY ARE, REFINANCED BY THE INITIAL
ADVANCE MADE HEREUNDER AND SHALL BE REPAID AS ADVANCES PURSUANT TO THE TERMS
HEREOF.

 


2.2          COLLECTIONS, FINANCE CHARGES, REMITTANCES AND FEES.   THE
OBLIGATIONS SHALL BE SUBJECT TO THE FOLLOWING FEES AND FINANCE CHARGES.  UNPAID
FEES AND FINANCE CHARGES MAY, IN BANK’S DISCRETION, ACCRUE INTEREST AND FEES AS
DESCRIBED IN SECTION 9.2 HEREOF.


 


2.2.1       COLLECTIONS. COLLECTIONS WILL BE CREDITED TO THE FINANCED RECEIVABLE
BALANCE FOR SUCH FINANCED RECEIVABLE, BUT IF THERE IS AN EVENT OF DEFAULT, BANK
MAY APPLY COLLECTIONS TO THE OBLIGATIONS IN ANY ORDER IT CHOOSES.   IF BANK
RECEIVES A PAYMENT FOR BOTH A FINANCED RECEIVABLE AND A NON-FINANCED RECEIVABLE,
THE FUNDS WILL FIRST BE APPLIED TO THE FINANCED RECEIVABLE AND, IF THERE IS NO
EVENT OF DEFAULT THEN EXISTING, THE EXCESS WILL BE REMITTED TO BORROWER, SUBJECT
TO SECTION 2.2.7.


 


2.2.2       FACILITY FEE. A FULLY EARNED, NON-REFUNDABLE FACILITY FEE OF SEVEN
THOUSAND FIVE HUNDRED DOLLARS ($7,500) IS DUE UPON EXECUTION OF THIS AGREEMENT.


 


2.2.3       FINANCE CHARGES.  ALL COLLECTIONS RECEIVED BY BANK SHALL BE DEEMED
APPLIED BY BANK ON ACCOUNT OF THE OBLIGATIONS THREE (3) BUSINESS DAYS AFTER
RECEIPT OF THE COLLECTIONS.  BORROWER WILL PAY A FINANCE CHARGE (THE “FINANCE
CHARGE”) ON EACH FINANCED RECEIVABLE WHICH IS EQUAL TO THE APPLICABLE RATE
DIVIDED BY 360 MULTIPLIED BY THE NUMBER OF DAYS EACH SUCH FINANCED RECEIVABLE IS
OUTSTANDING MULTIPLIED BY THE OUTSTANDING FINANCED RECEIVABLE BALANCE.  THE
FINANCE CHARGE IS PAYABLE WHEN THE ADVANCE MADE BASED ON SUCH FINANCED
RECEIVABLE IS PAYABLE IN ACCORDANCE WITH SECTION 2.3 HEREOF.  BANK WILL NOT
COMPUTE THE INTEREST IN A MANNER THAT WOULD CAUSE BANK TO CONTRACT FOR, CHARGE
OR RECEIVE INTEREST THAT WOULD EXCEED THE MAXIMUM LAWFUL RATE OR THE MAXIMUM
LAWFUL AMOUNT.  IN THE EVENT THAT THE AGGREGATE AMOUNT OF FINANCE CHARGES EARNED
BY BANK IN ANY RECONCILIATION PERIOD IS LESS THAN THE MINIMUM FINANCE CHARGE,
BORROWER SHALL PAY TO BANK AN ADDITIONAL FINANCE CHARGE EQUAL TO (I) THE MINIMUM
FINANCE CHARGE MINUS (II) THE AGGREGATE AMOUNT OF ALL FINANCE CHARGES EARNED BY
BANK IN SUCH RECONCILIATION PERIOD.   SUCH ADDITIONAL FINANCE CHARGE SHALL BE
PAYABLE ON THE FIRST DAY OF NEXT RECONCILIATION PERIOD.


 


2.2.4       COLLATERAL HANDLING FEE. BORROWER WILL PAY TO BANK A MONTHLY
COLLATERAL HANDLING FEE FOR EACH FINANCED RECEIVABLE OUTSTANDING (THE
“COLLATERAL HANDLING FEE”) AS FOLLOWS:  (A) IF BORROWER HAS AN ADJUSTED QUICK
RATIO GREATER THAN 2.00 TO 1.00, THE COLLATERAL HANDLING FEE SHALL EQUAL 0.25%
PER MONTH OF THE FINANCED RECEIVABLE BALANCE OUTSTANDING DURING THE APPLICABLE
RECONCILIATION PERIOD; OR (B) IF BORROWER HAS AN ADJUSTED QUICK RATIO LESS THAN
OR EQUAL TO 2.00 TO 1.00, THE COLLATERAL HANDLING FEE SHALL EQUAL 0.50% PER
MONTH OF THE FINANCED RECEIVABLE BALANCE DURING THE APPLICABLE RECONCILIATION
PERIOD.  THE COLLATERAL HANDLING FEE IS PAYABLE WHEN THE ADVANCE MADE BASED ON
SUCH FINANCED RECEIVABLE IS PAYABLE IN ACCORDANCE WITH SECTION 2.3 HEREOF.  IN
COMPUTING COLLATERAL HANDLING FEES UNDER THIS AGREEMENT, ALL COLLECTIONS
RECEIVED BY BANK SHALL BE DEEMED APPLIED BY BANK ON ACCOUNT OF OBLIGATIONS THREE
(3) BUSINESS DAYS AFTER RECEIPT OF THE COLLECTIONS.  AFTER AN EVENT

 

2

--------------------------------------------------------------------------------


 


OF DEFAULT, THE COLLATERAL HANDLING FEE WILL INCREASE AN ADDITIONAL 0.50%
EFFECTIVE IMMEDIATELY UPON SUCH EVENT OF DEFAULT.


 


2.2.5       INTENTIONALLY OMITTED.


 


2.2.6       ACCOUNTING.  AFTER EACH RECONCILIATION PERIOD, BANK WILL PROVIDE AN
ACCOUNTING OF THE TRANSACTIONS FOR THAT RECONCILIATION PERIOD, INCLUDING THE
AMOUNT OF ALL FINANCED RECEIVABLES, ALL COLLECTIONS, ADJUSTMENTS, FINANCE
CHARGES, COLLATERAL HANDLING FEE, ADMINISTRATIVE FEE AND THE FACILITY FEE.  IF
BORROWER DOES NOT OBJECT TO THE ACCOUNTING IN WRITING WITHIN THIRTY (30) DAYS IT
SHALL BE CONSIDERED ACCURATE.  ALL FINANCE CHARGES AND OTHER INTEREST AND FEES
ARE CALCULATED ON THE BASIS OF A 360 DAY YEAR AND ACTUAL DAYS ELAPSED.


 


2.2.7       DEDUCTIONS.  BANK MAY DEDUCT FEES, FINANCE CHARGES, ADVANCES WHICH
BECOME DUE PURSUANT TO SECTION 2.3, AND OTHER AMOUNTS DUE PURSUANT TO THIS
AGREEMENT FROM ANY ADVANCES MADE OR COLLECTIONS RECEIVED BY BANK.


 


2.2.8       LOCKBOX; ACCOUNT COLLECTION SERVICES.  AS AND WHEN DIRECTED BY BANK
FROM TIME TO TIME, AT BANK’S OPTION AND AT THE SOLE AND EXCLUSIVE DISCRETION OF
BANK (REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED), BORROWER SHALL
DIRECT EACH ACCOUNT DEBTOR (AND EACH DEPOSITORY INSTITUTION WHERE PROCEEDS OF
ACCOUNTS ARE ON DEPOSIT) TO REMIT PAYMENTS WITH RESPECT TO THE ACCOUNTS TO A
LOCKBOX ACCOUNT ESTABLISHED WITH BANK OR TO WIRE TRANSFER PAYMENTS TO A CASH
COLLATERAL ACCOUNT THAT BANK CONTROLS (COLLECTIVELY, THE “LOCKBOX”).  IT WILL BE
CONSIDERED AN IMMEDIATE EVENT OF DEFAULT IF THE LOCKBOX IS NOT SET-UP AND
OPERATIONAL WITHIN FORTY-FIVE (45) DAYS FROM THE DATE OF SUCH DIRECTION BY
BANK.  UNTIL SUCH LOCKBOX IS ESTABLISHED, THE PROCEEDS OF THE ACCOUNTS SHALL BE
PAID BY THE ACCOUNT DEBTORS TO AN ADDRESS CONSENTED TO BY BANK.  UPON RECEIPT BY
BORROWER OF SUCH PROCEEDS, THE BORROWER SHALL IMMEDIATELY TRANSFER AND DELIVER
SAME TO BANK, ALONG WITH A DETAILED CASH RECEIPTS JOURNAL.  PROVIDED NO EVENT OF
DEFAULT EXISTS OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME WILL BE AN EVENT OF
DEFAULT, WITHIN THREE (3) DAYS OF RECEIPT OF SUCH AMOUNTS BY BANK, BANK WILL
TURN OVER TO BORROWER THE PROCEEDS OF THE ACCOUNTS OTHER THAN COLLECTIONS WITH
RESPECT TO FINANCED RECEIVABLES AND THE AMOUNT OF COLLECTIONS IN EXCESS OF THE
AMOUNTS FOR WHICH BANK HAS MADE AN ADVANCE TO BORROWER, LESS ANY AMOUNTS DUE TO
BANK, SUCH AS THE FINANCE CHARGE, THE FACILITY FEE, PAYMENTS DUE TO BANK, OTHER
FEES AND EXPENSES, OR OTHERWISE; PROVIDED, HOWEVER, BANK MAY HOLD SUCH EXCESS
AMOUNT WITH RESPECT TO FINANCED RECEIVABLES AS A RESERVE UNTIL THE END OF THE
APPLICABLE RECONCILIATION PERIOD IF BANK, IN ITS DISCRETION, DETERMINES THAT
OTHER FINANCED RECEIVABLE(S) MAY NO LONGER QUALIFY AS AN ELIGIBLE ACCOUNT AT ANY
TIME PRIOR TO THE END OF THE SUBJECT RECONCILIATION PERIOD.  THIS SECTION DOES
NOT IMPOSE ANY AFFIRMATIVE DUTY ON BANK TO PERFORM ANY ACT OTHER THAN AS
SPECIFICALLY SET FORTH HEREIN.  ALL ACCOUNTS AND THE PROCEEDS THEREOF ARE
COLLATERAL AND IF AN EVENT OF DEFAULT OCCURS, BANK MAY APPLY THE PROCEEDS OF
SUCH ACCOUNTS TO THE OBLIGATIONS.


 


2.2.9       INTENTIONALLY OMITTED.


 


2.2.10     SPREADING OF INTEREST.  DUE TO IRREGULAR PERIODIC BALANCES OF
PRINCIPAL, THE VARIABLE NATURE OF THE INTEREST RATE, OR PREPAYMENT, THE TOTAL
INTEREST THAT WILL ACCRUE UNDER THIS AGREEMENT CANNOT BE DETERMINED IN ADVANCE. 
BANK DOES NOT INTEND TO CONTRACT FOR, CHARGE OR RECEIVE MORE THAN THE MAXIMUM
LAWFUL RATE OR MAXIMUM LAWFUL AMOUNT PERMITTED BY APPLICABLE STATE OR FEDERAL
LAW, AND TO PREVENT SUCH AN OCCURRENCE BANK AND BORROWER AGREE THAT ALL AMOUNTS
OF INTEREST, WHENEVER CONTRACTED FOR, CHARGED OR RECEIVED BY BANK, WITH RESPECT
TO THE OBLIGATIONS, WILL BE SPREAD, PRORATED OR ALLOCATED OVER THE FULL PERIOD
OF TIME THE OBLIGATIONS ARE UNPAID, INCLUDING THE PERIOD OF ANY RENEWAL OR
EXTENSION THEREOF.  IF THE MATURITY OF THE OBLIGATIONS IS ACCELERATED FOR ANY
REASON WHETHER AS A RESULT OF AN EVENT OF DEFAULT OR OTHERWISE PRIOR TO THE FULL
STATED TERM, THE TOTAL AMOUNT OF INTEREST CONTRACTED FOR, CHARGED OR RECEIVED TO
THE TIME OF SUCH DEMAND SHALL BE SPREAD, PRORATED OR ALLOCATED ALONG WITH ANY
INTEREST THEREAFTER ACCRUING OVER THE FULL PERIOD OF TIME THAT THE OBLIGATIONS
THEREAFTER REMAIN UNPAID FOR THE PURPOSE OF DETERMINING IF SUCH INTEREST EXCEEDS
THE MAXIMUM LAWFUL AMOUNT.


 


2.2.11     EXCESS INTEREST.  AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE)
OR ON EARLIER FINAL PAYMENT OF THE OBLIGATIONS, BANK WILL COMPUTE THE TOTAL
AMOUNT OF INTEREST THAT HAS BEEN CONTRACTED FOR, CHARGED OR RECEIVED BY BANK OR
PAYABLE BY BORROWER HEREUNDER AND COMPARE SUCH AMOUNT TO THE MAXIMUM LAWFUL
AMOUNT THAT COULD HAVE BEEN CONTRACTED FOR, CHARGED OR RECEIVED BY BANK.  IF
SUCH COMPUTATION REFLECTS THAT THE TOTAL AMOUNT OF INTEREST THAT HAS BEEN
CONTRACTED FOR, CHARGED OR RECEIVED BY BANK OR PAYABLE BY BORROWER EXCEEDS THE
MAXIMUM LAWFUL AMOUNT, THEN BANK SHALL APPLY SUCH EXCESS TO THE REDUCTION OF THE
PRINCIPAL BALANCE, SUCH EXCESS SHALL BE REFUNDED TO BORROWER.  THIS PROVISION
CONCERNING THE CREDITING OR REFUND OF EXCESS INTEREST SHALL CONTROL AND TAKE
PRECEDENCE

 

3

--------------------------------------------------------------------------------


 


OVER ALL OTHER AGREEMENTS BETWEEN BORROWER AND BANK SO THAT UNDER NO
CIRCUMSTANCES SHALL THE TOTAL INTEREST CONTRACTED FOR, CHARGED OR RECEIVED BY
BANK EXCEED THE MAXIMUM LAWFUL AMOUNT.


 


2.3          REPAYMENT OF OBLIGATIONS; ADJUSTMENTS.


 


2.3.1       REPAYMENT.  BORROWER WILL REPAY EACH ADVANCE ON THE EARLIEST OF:
(A) THE DATE ON WHICH PAYMENT IS RECEIVED OF THE FINANCED RECEIVABLE WITH
RESPECT TO WHICH THE ADVANCE WAS MADE, (B) THE DATE ON WHICH THE FINANCED
RECEIVABLE IS NO LONGER AN ELIGIBLE ACCOUNT, (C) THE DATE ON WHICH ANY
ADJUSTMENT IS ASSERTED TO THE FINANCED RECEIVABLE (BUT ONLY TO THE EXTENT OF THE
ADJUSTMENT IF THE FINANCED RECEIVABLE REMAINS OTHERWISE AN ELIGIBLE ACCOUNT),
(D) THE DATE ON WHICH THERE IS A BREACH OF ANY WARRANTY OR REPRESENTATION SET
FORTH IN SECTION 5.3, OR (E) THE MATURITY DATE (INCLUDING ANY EARLY
TERMINATION). EACH PAYMENT WILL ALSO INCLUDE ALL ACCRUED FINANCE CHARGES,
COLLATERAL HANDLING FEES, AND ADMINISTRATIVE FEES WITH RESPECT TO SUCH ADVANCE
AND ALL OTHER AMOUNTS THEN DUE AND PAYABLE HEREUNDER.


 


2.3.2       REPAYMENT ON EVENT OF DEFAULT.  WHEN THERE IS AN EVENT OF DEFAULT,
BORROWER WILL, IF BANK DEMANDS (OR, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
UNDER SECTION 8.5, IMMEDIATELY WITHOUT NOTICE OR DEMAND FROM BANK) REPAY ALL OF
THE ADVANCES.  THE DEMAND MAY, AT BANK’S OPTION, INCLUDE THE ADVANCE FOR EACH
FINANCED RECEIVABLE THEN OUTSTANDING AND ALL ACCRUED FINANCE CHARGES, THE EARLY
TERMINATION FEE,  COLLATERAL HANDLING FEE,  ADMINISTRATIVE FEE, ATTORNEYS AND
PROFESSIONAL FEES, COURT COSTS AND EXPENSES, AND ANY OTHER OBLIGATIONS.


 


2.3.3       DEBIT OF ACCOUNTS.   BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS FOR PAYMENTS OR ANY AMOUNTS BORROWER OWES BANK HEREUNDER.  BANK SHALL
PROMPTLY NOTIFY BORROWER WHEN IT DEBITS BORROWER’S ACCOUNTS.  THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF.


 


2.3.4       ADJUSTMENTS.  IF AT ANY TIME DURING THE TERM OF THIS AGREEMENT ANY
ACCOUNT DEBTOR ASSERTS AN ADJUSTMENT OR IF BORROWER ISSUES A CREDIT MEMORANDUM
OR IF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS SET FORTH IN
SECTION 5.3 ARE NOT LONGER TRUE IN ALL MATERIAL RESPECTS, BORROWER WILL PROMPTLY
ADVISE BANK.


 


2.4          POWER OF ATTORNEY.  BORROWER IRREVOCABLY APPOINTS BANK AND ITS
SUCCESSORS AND ASSIGNS AS ATTORNEY-IN-FACT AND AUTHORIZES BANK, TO:
(I) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT,  SELL, ASSIGN, TRANSFER,
PLEDGE, COMPROMISE, OR DISCHARGE ALL OR ANY PART OF THE FINANCED RECEIVABLES;
(II) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, DEMAND, COLLECT, SUE, AND
GIVE RELEASES TO ANY ACCOUNT DEBTOR FOR MONIES DUE AND COMPROMISE, PROSECUTE, OR
DEFEND ANY ACTION, CLAIM, CASE OR PROCEEDING ABOUT THE FINANCED RECEIVABLES,
INCLUDING FILING A CLAIM OR VOTING A CLAIM IN ANY BANKRUPTCY CASE IN BANK’S OR
BORROWER’S NAME, AS BANK CHOOSES; (III) FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT, PREPARE, FILE AND SIGN BORROWER’S NAME ON ANY NOTICE, CLAIM,
ASSIGNMENT, DEMAND, DRAFT, OR NOTICE OF OR SATISFACTION OF LIEN OR MECHANICS’
LIEN OR SIMILAR DOCUMENT; (IV) REGARDLESS OF WHETHER THERE HAS BEEN AN EVENT OF
DEFAULT, NOTIFY ALL ACCOUNT DEBTORS TO PAY BANK DIRECTLY; (V) REGARDLESS OF
WHETHER THERE HAS BEEN AN EVENT OF DEFAULT, RECEIVE, OPEN, AND DISPOSE OF MAIL
ADDRESSED TO BORROWER; (VI) REGARDLESS OF WHETHER THERE HAS BEEN AN EVENT OF
DEFAULT,  ENDORSE BORROWER’S NAME ON CHECKS OR OTHER INSTRUMENTS (TO THE EXTENT
NECESSARY TO PAY AMOUNTS OWED PURSUANT TO THIS AGREEMENT); AND (VII) REGARDLESS
OF WHETHER THERE HAS BEEN AN EVENT OF DEFAULT, EXECUTE ON BORROWER’S BEHALF ANY
INSTRUMENTS, DOCUMENTS, FINANCING STATEMENTS TO PERFECT BANK’S INTERESTS IN THE
FINANCED RECEIVABLES AND COLLATERAL AND DO ALL ACTS AND THINGS NECESSARY OR
EXPEDIENT, AS DETERMINED SOLELY AND EXCLUSIVELY BY BANK, TO PROTECT OR PRESERVE,
BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT, AS DIRECTED BY BANK.

 

3              CONDITIONS OF LOANS

 


3.1          CONDITIONS PRECEDENT TO INITIAL ADVANCE.  BANK’S AGREEMENT TO MAKE
THE INITIAL ADVANCE IS SUBJECT TO THE CONDITION PRECEDENT THAT BANK SHALL HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND
COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR
APPROPRIATE, INCLUDING, WITHOUT LIMITATION, SUBJECT TO THE CONDITION PRECEDENT
THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, THE
FOLLOWING:


 

(A)           A CERTIFICATE OF THE SECRETARY OF BORROWER WITH RESPECT TO
ARTICLES, BYLAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE EXECUTION AND
DELIVERY OF THIS AGREEMENT;

 

4

--------------------------------------------------------------------------------


 

(B)           AN INTELLECTUAL PROPERTY SECURITY AGREEMENT;

 

(C)           PERFECTION CERTIFICATE(S) BY BORROWER AND GUARANTOR;

 

(D)           ACCOUNT CONTROL AGREEMENT/ INVESTMENT ACCOUNT CONTROL AGREEMENT;

 

(E)           INSURANCE CERTIFICATES;

 

(F)            PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE AND PAYABLE;

 

(G)           ITS OPERATING DOCUMENTS AND A CERTIFICATE OF EXISTENCE AND GOOD
STANDING OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE
DATE;

 

(H)           A CERTIFICATE OF EXISTENCE AND AUTHORIZATION TO TRANSACT BUSINESS
IN TEXAS, EACH AS CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF TEXAS, AND
A CERTIFICATE OF GOOD STANDING, CERTIFIED BY THE COMPTROLLER OF THE STATE OF
TEXAS; AND

 

(I)            SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 


3.2          CONDITIONS PRECEDENT TO ALL ADVANCES.  BANK’S AGREEMENT TO MAKE
EACH ADVANCE, INCLUDING THE INITIAL ADVANCE, IS SUBJECT TO THE FOLLOWING:


 

(A)           RECEIPT OF THE INVOICE TRANSMITTAL;

 

(B)           BANK SHALL HAVE (AT ITS OPTION) CONDUCTED THE CONFIRMATIONS AND
VERIFICATIONS AS DESCRIBED IN SECTION 2.1.1 (D); AND

 

(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE
TRUE ON THE DATE OF THE INVOICE TRANSMITTAL AND ON THE EFFECTIVE DATE OF EACH
ADVANCE AND NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR RESULT
FROM THE ADVANCE.  EACH ADVANCE IS BORROWER’S REPRESENTATION AND WARRANTY ON
THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN TRUE.

 

4              CREATION OF SECURITY INTEREST

 


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS AND THE
PERFORMANCE OF EACH OF BORROWER’S DUTIES UNDER THE LOAN DOCUMENTS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES AND ASSIGNS TO BANK, THE COLLATERAL, WHEREVER
LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS
AND PRODUCTS THEREOF.  BORROWER WARRANTS AND REPRESENTS THAT THE SECURITY
INTEREST GRANTED HEREIN SHALL BE A FIRST PRIORITY SECURITY INTEREST IN THE
COLLATERAL.


 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property.  Borrower will provide written notice to Bank within 30
days of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public).  Borrower shall take such steps as Bank requests to obtain the
consent of, authorization by, or waiver by, any person whose consent or waiver
is necessary for all such licenses or contract rights to be deemed “Collateral”
and for Bank to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such license or agreement
(such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank if the Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future.

 

5

--------------------------------------------------------------------------------


 

If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations.  If
Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.   BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS IN ORDER TO PERFECT OR PROTECT BANK’S INTEREST OR
RIGHTS HEREUNDER, WHICH FINANCING STATEMENTS MAY INDICATE THE COLLATERAL AS “ALL
ASSETS OF THE DEBTOR” OR WORDS OF SIMILAR EFFECT, OR AS BEING OF AN EQUAL OR
LESSER SCOPE, OR WITH GREATER DETAIL, ALL IN BANK’S DISCRETION.

 

5              REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH SUBSIDIARY
IS DULY EXISTING AND IN GOOD STANDING IN ITS STATE OF FORMATION AND QUALIFIED
AND LICENSED TO DO BUSINESS IN, AND IN GOOD STANDING IN, ANY STATE IN WHICH THE
CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OF PROPERTY REQUIRES THAT IT BE
QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE CHANGE.   BORROWER REPRESENTS AND WARRANTS TO BANK
THAT: (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION
CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; AND (B) BORROWER IS AN
ORGANIZATION OF THE TYPE, AND IS ORGANIZED IN THE JURISDICTION, SET FORTH IN THE
PERFECTION CERTIFICATE; AND (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT
BORROWER HAS NONE; AND (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE
AS WELL AS BORROWER’S MAILING ADDRESS IF DIFFERENT, AND (E) ALL OTHER
INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER IS
ACCURATE AND COMPLETE.  IF BORROWER DOES NOT NOW HAVE AN ORGANIZATIONAL
IDENTIFICATION NUMBER, BUT LATER OBTAINS ONE, BORROWER SHALL FORTHWITH NOTIFY
BANK OF SUCH ORGANIZATIONAL IDENTIFICATION NUMBER.


 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO THE COLLATERAL, FREE OF
LIENS EXCEPT PERMITTED LIENS.  ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD
AND MARKETABLE QUALITY, FREE FROM MATERIAL DEFECTS.  BORROWER HAS NO DEPOSIT
ACCOUNT, OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK AND DEPOSIT ACCOUNTS
DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO BANK IN CONNECTION
HEREWITH.  THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE
(SUCH AS A WAREHOUSE).  EXCEPT AS HEREAFTER DISCLOSED TO BANK IN WRITING BY
BORROWER, NONE OF THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT
LOCATIONS OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE.  IN THE EVENT
THAT BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER ANY
PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE THE
WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST ACKNOWLEDGE IN WRITING THAT THE
BAILEE IS HOLDING SUCH COLLATERAL FOR THE BENEFIT OF BANK.


 


5.3          FINANCED RECEIVABLES.  BORROWER REPRESENTS AND WARRANTS FOR EACH
FINANCED RECEIVABLE:


 

(A)           EACH FINANCED RECEIVABLE IS AN ELIGIBLE ACCOUNT;

 

(B)           BORROWER IS THE OWNER WITH LEGAL RIGHT TO SELL, TRANSFER, ASSIGN
AND ENCUMBER SUCH FINANCED RECEIVABLE;

 

(C)           THE CORRECT AMOUNT IS ON THE INVOICE TRANSMITTAL AND IS NOT
DISPUTED;

 

(D)           PAYMENT IS NOT CONTINGENT ON ANY OBLIGATION OR CONTRACT AND
BORROWER HAS FULFILLED ALL ITS OBLIGATIONS AS OF THE INVOICE TRANSMITTAL DATE;

 

6

--------------------------------------------------------------------------------


 

(E)           EACH FINANCED RECEIVABLE IS BASED ON AN ACTUAL SALE AND DELIVERY
OF GOODS AND/OR SERVICES RENDERED, IS DUE TO BORROWER, IS NOT PAST DUE OR IN
DEFAULT, HAS NOT BEEN PREVIOUSLY SOLD, ASSIGNED, TRANSFERRED, OR PLEDGED AND IS
FREE OF ANY LIENS, SECURITY INTERESTS AND ENCUMBRANCES OTHER THAN PERMITTED
LIENS;

 

(F)            THERE ARE NO DEFENSES, OFFSETS, COUNTERCLAIMS OR AGREEMENTS FOR
WHICH THE ACCOUNT DEBTOR MAY CLAIM ANY DEDUCTION OR DISCOUNT;

 

(G)           BORROWER REASONABLY BELIEVES NO ACCOUNT DEBTOR IS INSOLVENT OR
SUBJECT TO ANY INSOLVENCY PROCEEDINGS;

 

(H)           BORROWER HAS NOT FILED OR HAD FILED AGAINST IT INSOLVENCY
PROCEEDINGS AND DOES NOT ANTICIPATE ANY FILING;

 

(I)            BANK HAS THE RIGHT TO ENDORSE AND/ OR REQUIRE BORROWER TO ENDORSE
ALL PAYMENTS RECEIVED ON FINANCED RECEIVABLES AND ALL PROCEEDS OF COLLATERAL;
AND

 

(J)            NO REPRESENTATION, WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY
CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENT CONTAINED IN THE CERTIFICATES OR STATEMENT NOT MISLEADING.

 


5.4          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF BORROWER’S RESPONSIBLE OFFICERS OR LEGAL COUNSEL, THREATENED BY OR
AGAINST BORROWER OR ANY SUBSIDIARY IN WHICH AN ADVERSE DECISION COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY SUBSIDIARY DELIVERED TO BANK FAIRLY
PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL CONDITION AND
BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN ANY MATERIAL
DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF
THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


 


5.6          SOLVENCY.  BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY MATURE.


 


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT ACTIVITIES IN EXTENDING
CREDIT FOR MARGIN STOCK (UNDER REGULATIONS X, T AND U OF THE FEDERAL RESERVE
BOARD OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
FEDERAL FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED ANY LAWS,
ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE CHANGE.  NONE OF BORROWER’S OR ANY SUBSIDIARY’S
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH SUBSIDIARY HAS TIMELY FILED ALL REQUIRED TAX RETURNS AND PAID, OR MADE
ADEQUATE PROVISION TO PAY, ALL MATERIAL TAXES, EXCEPT THOSE BEING CONTESTED IN
GOOD FAITH WITH ADEQUATE RESERVES UNDER GAAP.  BORROWER AND EACH SUBSIDIARY HAS
OBTAINED ALL CONSENTS, APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR
FILINGS WITH, AND GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT ARE
NECESSARY TO CONTINUE ITS BUSINESS AS CURRENTLY CONDUCTED EXCEPT WHERE THE
FAILURE TO OBTAIN OR MAKE SUCH CONSENTS, DECLARATIONS, NOTICES OR FILINGS WOULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.8          SUBSIDIARIES.  BORROWER DOES NOT OWN ANY STOCK, PARTNERSHIP
INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED INVESTMENTS.


 


5.9          FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING.

 

7

--------------------------------------------------------------------------------


 


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY TO FUND ITS WORKING CAPITAL AND GENERAL BUSINESS REQUIREMENTS
AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD, OR AGRICULTURAL PURPOSES.

 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1          GOVERNMENT COMPLIANCE.  BORROWER SHALL MAINTAIN ITS AND ALL
SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN ITS JURISDICTION OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS OR WOULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE.


 


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)           BORROWER SHALL DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO
LATER THAN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, A COMPANY PREPARED
CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING BORROWER’S CONSOLIDATED
OPERATIONS DURING THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER AND IN A FORM
ACCEPTABLE TO BANK; (II) AS SOON AS AVAILABLE, BUT NO LATER THAN ONE HUNDRED
FIFTY (150) DAYS AFTER THE LAST DAY OF BORROWER’S FISCAL YEAR, AUDITED
CONSOLIDATED FINANCIAL STATEMENTS PREPARED UNDER GAAP, CONSISTENTLY APPLIED,
TOGETHER WITH AN UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS FROM AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM REASONABLY ACCEPTABLE TO BANK;
(III) WITHIN FIVE (5) DAYS OF FILING, COPIES OF ALL STATEMENTS, REPORTS AND
NOTICES MADE AVAILABLE TO BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF
SUBORDINATED DEBT AND ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION; (IV) A PROMPT REPORT OF ANY LEGAL ACTIONS
PENDING OR THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT COULD RESULT IN
DAMAGES OR COSTS TO BORROWER OR ANY SUBSIDIARY OF TWENTY-FIVE THOUSAND DOLLARS
($25,000) OR MORE; (V) PROMPT NOTICE OF ANY MATERIAL CHANGE IN THE COMPOSITION
OF THE INTELLECTUAL PROPERTY, OR THE REGISTRATION OF ANY COPYRIGHT, INCLUDING
ANY SUBSEQUENT OWNERSHIP RIGHT OF BORROWER IN OR TO ANY COPYRIGHT, PATENT OR
TRADEMARK NOT SHOWN IN THE IP AGREEMENT OR KNOWLEDGE OF AN EVENT THAT MATERIALLY
ADVERSELY AFFECTS THE VALUE OF THE INTELLECTUAL PROPERTY COLLATERAL; (VI) A
PROMPT REPORT OF ANY COMPLAINTS FILED WITH THE TEXAS WORKFORCE COMMISSION
(“TWC”) AGAINST BORROWER IN THE AGGREGATE OF $25,000 OR MORE; AND (VII) BUDGETS,
SALES PROJECTIONS, OPERATING PLANS OR OTHER FINANCIAL INFORMATION REASONABLY
REQUESTED BY BANK.

 

(B)           WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, BORROWER
SHALL DELIVER TO BANK WITH THE MONTHLY FINANCIAL STATEMENTS A COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER IN THE FORM OF EXHIBIT B.

 

(C)           BORROWER WILL ALLOW BANK TO AUDIT BORROWER’S COLLATERAL,
INCLUDING, BUT NOT LIMITED TO, BORROWER’S ACCOUNTS AND ACCOUNTS RECEIVABLE, AT
BORROWER’S EXPENSE, UPON REASONABLE NOTICE TO BORROWER; PROVIDED, HOWEVER, PRIOR
TO THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL BE OBLIGATED TO PAY FOR
NOT MORE THAN ONE (1) AUDIT PER YEAR.  AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, BANK MAY AUDIT BORROWER’S COLLATERAL, INCLUDING, BUT NOT LIMITED TO,
BORROWER’S ACCOUNTS AND ACCOUNTS RECEIVABLE AT BORROWER’S EXPENSE AND AT BANK’S
SOLE AND EXCLUSIVE DISCRETION AND WITHOUT NOTIFICATION AND AUTHORIZATION FROM
BORROWER.

 

(D)           UPON BANK’S REQUEST, PROVIDE A WRITTEN REPORT RESPECTING ANY
FINANCED RECEIVABLE, IF PAYMENT OF ANY FINANCED RECEIVABLE DOES NOT OCCUR BY ITS
DUE DATE AND INCLUDE THE REASONS FOR THE DELAY.

 

(E)           PROVIDE BANK WITH, AS SOON AS AVAILABLE, BUT NO LATER THAN THIRTY
(30) FOLLOWING EACH RECONCILIATION PERIOD, AN AGED LISTING OF ACCOUNTS
RECEIVABLE AND ACCOUNTS PAYABLE BY INVOICE DATE, IN FORM ACCEPTABLE TO BANK.

 

(F)            PROVIDE BANK WITH, AS SOON AS AVAILABLE, BUT NO LATER THAN THIRTY
(30) FOLLOWING EACH RECONCILIATION PERIOD, A DEFERRED REVENUE REPORT, IN FORM
ACCEPTABLE TO BANK.

 

8

--------------------------------------------------------------------------------


 


6.3          TAXES.  BORROWER SHALL MAKE, AND CAUSE EACH SUBSIDIARY TO MAKE,
TIMELY PAYMENT OF ALL MATERIAL FEDERAL, STATE, AND LOCAL TAXES OR ASSESSMENTS
(OTHER THAN TAXES AND ASSESSMENTS WHICH BORROWER IS CONTESTING IN GOOD FAITH,
WITH ADEQUATE RESERVES MAINTAINED IN ACCORDANCE WITH GAAP) AND WILL DELIVER TO
BANK, ON DEMAND, APPROPRIATE CERTIFICATES ATTESTING TO SUCH PAYMENTS.


 


6.4          INSURANCE.  BORROWER SHALL KEEP ITS BUSINESS AND THE COLLATERAL
INSURED FOR RISKS AND IN AMOUNTS,   AND AS BANK MAY REASONABLY REQUEST. 
INSURANCE POLICIES SHALL BE IN A FORM, WITH COMPANIES, AND IN AMOUNTS THAT ARE
SATISFACTORY TO BANK.  UNLESS OTHERWISE WAIVED BY BANK, ALL PROPERTY POLICIES
SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS AN ADDITIONAL
LOSS PAYEE AND ALL LIABILITY POLICIES SHALL SHOW BANK AS AN ADDITIONAL INSURED
AND ALL POLICIES SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY
(20) DAYS NOTICE BEFORE CANCELING ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL
DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.
PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON
ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN INSURANCE AS REQUIRED
UNDER THIS SECTION OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT
TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART OF SUCH PAYMENT OR OBTAIN
SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION AND TAKE ANY ACTION UNDER THE
POLICIES BANK DEEMS PRUDENT.


 


6.5          ACCOUNTS.


 

(A)           IN ORDER TO PERMIT BANK TO MONITOR BORROWER’S FINANCIAL
PERFORMANCE AND CONDITION, BORROWER, AND ALL BORROWER’S SUBSIDIARIES, SHALL
MAINTAIN BORROWER’S, AND SUCH SUBSIDIARIES, PRIMARY DEPOSITORY AND OPERATING
ACCOUNTS AND SECURITIES ACCOUNTS WITH BANK.

 

(B)           BORROWER SHALL IDENTIFY TO BANK, IN WRITING, ANY BANK OR
SECURITIES ACCOUNT OPENED BY BORROWER WITH ANY INSTITUTION OTHER THAN BANK.  IN
ADDITION, FOR EACH SUCH ACCOUNT THAT BORROWER OR GUARANTOR AT ANY TIME OPENS OR
MAINTAINS, BORROWER SHALL, AT BANK’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, CAUSE THE DEPOSITORY BANK OR
SECURITIES INTERMEDIARY TO AGREE THAT SUCH ACCOUNT IS THE COLLATERAL OF BANK
PURSUANT TO THE TERMS HEREUNDER.  THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL
NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND
OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S
EMPLOYEES.

 


6.6          INTENTIONALLY OMITTED.


 


6.7          FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S SECURITY INTEREST IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS
AGREEMENT.

 

7              NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent.

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY A “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS (I) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (II) OF NON-EXCLUSIVE LICENSES AND
SIMILAR ARRANGEMENTS FOR THE USE OF THE PROPERTY OF BORROWER OR ITS SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS; OR (III) OF WORN-OUT OR OBSOLETE EQUIPMENT.


 


7.2          CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR BUSINESS LOCATIONS. 
ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS OTHER THAN
THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER OR REASONABLY RELATED THERETO,
OR HAVE A MATERIAL CHANGE IN ITS OWNERSHIP (OTHER THAN BY THE SALE OF BORROWER’S
EQUITY SECURITIES IN A PUBLIC OFFERING OR TO VENTURE CAPITAL INVESTORS SO LONG
AS BORROWER IDENTIFIES TO BANK THE VENTURE CAPITAL INVESTORS PRIOR TO THE
CLOSING OF THE INVESTMENT), OR MANAGEMENT.  BORROWER SHALL NOT, WITHOUT AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO BANK: (I) RELOCATE ITS CHIEF EXECUTIVE
OFFICE, OR ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES
(UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN TEN THOUSAND
DOLLARS ($10,000.00) IN BORROWER’S ASSETS OR PROPERTY), OR (II) CHANGE ITS
JURISDICTION OF ORGANIZATION, OR (III) CHANGE

 

9

--------------------------------------------------------------------------------


 


ITS ORGANIZATIONAL STRUCTURE OR TYPE, OR (IV) CHANGE ITS LEGAL NAME, OR
(V) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF
ORGANIZATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY MAY MERGE OR
CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY, INCLUDING THE INTELLECTUAL PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO
RECEIVE INCOME, INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED LIENS, OR PERMIT ANY COLLATERAL NOT
TO BE SUBJECT TO THE FIRST PRIORITY SECURITY INTEREST GRANTED HEREIN.  THE
COLLATERAL MAY ALSO BE SUBJECT TO PERMITTED LIENS.


 


7.6          DISTRIBUTIONS; INVESTMENTS.  (I) DIRECTLY OR INDIRECTLY ACQUIRE OR
OWN ANY PERSON, OR MAKE ANY INVESTMENT IN ANY PERSON, OTHER THAN PERMITTED
INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; OR (II) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY
CAPITAL STOCK.


 


7.7          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.8          SUBORDINATED DEBT.  MAKE OR PERMIT ANY PAYMENT ON ANY SUBORDINATED
DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATED DEBT, OR AMEND ANY PROVISION IN
ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT, WITHOUT BANK’S PRIOR WRITTEN
CONSENT.


 


7.9          COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940 OR
UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO PURCHASE OR
CARRY MARGIN STOCK, OR USE THE PROCEEDS OF ANY ADVANCE FOR THAT PURPOSE; FAIL TO
MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A REPORTABLE EVENT OR
PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL TO COMPLY WITH THE
FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR REGULATION, IF THE
VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS OR WOULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.

 

8              EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO PAY ANY OF THE OBLIGATIONS WHEN
DUE;


 


8.2          COVENANT DEFAULT.


 

(A)           IF BORROWER FAILS TO PERFORM ANY OBLIGATION UNDER SECTIONS 2.2.7
OR 6.2 OR VIOLATES ANY OF THE COVENANTS CONTAINED IN SECTION 7 OF THIS
AGREEMENT, OR

 

(B)           IF BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY
OTHER MATERIAL TERM, PROVISION, CONDITION, COVENANT, OR AGREEMENT CONTAINED IN
THIS AGREEMENT, IN ANY OF THE LOAN DOCUMENTS, OR IN ANY OTHER PRESENT OR FUTURE
AGREEMENT BETWEEN BORROWER AND BANK AND AS TO ANY DEFAULT UNDER SUCH OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT THAT CAN BE CURED, HAS FAILED TO
CURE SUCH DEFAULT WITHIN TEN (10) DAYS AFTER THE OCCURRENCE THEREOF; PROVIDED,
HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE BE CURED WITHIN THE TEN
(10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY BORROWER BE CURED WITHIN
SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO BE CURED WITHIN A
REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL REASONABLE PERIOD (WHICH
SHALL

 

10

--------------------------------------------------------------------------------


 

NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH DEFAULT, AND
WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO HAVE CURED SUCH DEFAULT SHALL
NOT BE DEEMED AN EVENT OF DEFAULT (PROVIDED THAT NO ADVANCES WILL BE MADE DURING
SUCH CURE PERIOD);

 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT.  (I) ANY PORTION OF BORROWER’S ASSETS IS ATTACHED,
SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER AND THE
ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN (10) DAYS; (II) THE SERVICE OF
PROCESS UPON BORROWER SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY
FUNDS OF BORROWER ON DEPOSIT WITH BANK, OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A SUBSIDIARY); (III) BORROWER IS ENJOINED, RESTRAINED, OR PREVENTED
BY COURT ORDER FROM CONDUCTING ANY PART OF ITS BUSINESS; (IV) A JUDGMENT OR
OTHER CLAIM BECOMES A LIEN ON A PORTION OF BORROWER’S ASSETS; OR (V) A NOTICE OF
LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY
GOVERNMENT AGENCY AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES
NOTICE;


 


8.5          INSOLVENCY.  (I) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING
TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (II) BORROWER
BEGINS AN INSOLVENCY PROCEEDING; OR (III) AN INSOLVENCY PROCEEDING IS BEGUN
AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS (BUT NO
ADVANCES SHALL BE MADE BEFORE ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  IF THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN A RIGHT BY SUCH
THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF
ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS
($100,000) OR THAT COULD RESULT IN A MATERIAL ADVERSE CHANGE;


 


8.7          JUDGMENTS.  IF A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN
AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST ONE HUNDRED THOUSAND
DOLLARS ($100,000) SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN
UNSATISFIED AND UNSTAYED FOR A PERIOD OF TEN (10) DAYS (PROVIDED THAT NO
ADVANCES WILL BE MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH JUDGMENT);


 


8.8          MISREPRESENTATIONS.  IF BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY MATERIAL MISREPRESENTATION OR MATERIAL MISSTATEMENT NOW OR LATER IN
ANY WARRANTY OR REPRESENTATION IN THIS AGREEMENT OR IN ANY WRITING DELIVERED TO
BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT;


 


8.9          SUBORDINATED DEBT. A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION
AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS SIGNED A SUBORDINATION AGREEMENT
WITH BANK BREACHES ANY TERMS OF THE SUBORDINATION AGREEMENT.


 

8.10        Guaranty.  (i) Any guaranty of any Obligations terminates or ceases
for any reason to be in full force; or (ii) any Guarantor does not perform any
obligation under any guaranty of the Obligations; or (iii) any material
misrepresentation or material misstatement exists now or later in any warranty
or representation in any guaranty of the Obligations or in any certificate
delivered to Bank in connection with the guaranty; or (iv) any circumstance
described in Section 7, or Sections 8.4, 8.5 or 8.7 occurs to any Guarantor, or
(v) the death, liquidation, winding up, termination of existence, or insolvency
of any Guarantor.

 


8.10        TWC.  IF A PRELIMINARY ORDER IS ISSUED BY THE TEXAS WORKFORCE
COMMISSION AGAINST BORROWER FOR AN AGGREGATE AMOUNT OF AT LEAST $25,000.

 

9              BANK’S RIGHTS AND REMEDIES

 


9.1          RIGHTS AND REMEDIES.  WHEN AN EVENT OF DEFAULT OCCURS AND CONTINUES
BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

11

--------------------------------------------------------------------------------


 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS, ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE AND NOTIFY
ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS AND
VERIFY THE AMOUNT OF SUCH ACCOUNT.  BORROWER SHALL COLLECT ALL PAYMENTS IN TRUST
FOR BANK AND, IF REQUESTED BY BANK, IMMEDIATELY DELIVER THE PAYMENTS TO BANK IN
THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT;

 

(D)           MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE COLLATERAL.  BORROWER SHALL
ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT AVAILABLE AS BANK
DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A LICENSE TO ENTER
AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS
OR REMEDIES;

 

(E)           APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER
IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER;

 

(F)            SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(G)           PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL; AND

 

(H)           EXERCISE ALL RIGHTS AND REMEDIES AND DISPOSE OF THE COLLATERAL
ACCORDING TO THE CODE.

 


9.2          BANK EXPENSES; UNPAID FEES.  ANY AMOUNTS PAID BY BANK AS PROVIDED
HEREIN SHALL CONSTITUTE BANK EXPENSES AND ARE IMMEDIATELY DUE AND PAYABLE, AND
SHALL BEAR INTEREST AT THE DEFAULT RATE AND BE SECURED BY THE COLLATERAL.  NO
PAYMENTS BY BANK SHALL BE DEEMED AN AGREEMENT TO MAKE SIMILAR PAYMENTS IN THE
FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.  IN ADDITION, ANY AMOUNTS
ADVANCED HEREUNDER WHICH ARE NOT BASED ON FINANCED RECEIVABLES (INCLUDING,
WITHOUT LIMITATION, UNPAID FEES AND FINANCE CHARGES AS DESCRIBED IN SECTION 2.2)
SHALL ACCRUE INTEREST AT THE DEFAULT RATE AND BE SECURED BY THE COLLATERAL.


 


9.3          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF COLLATERAL, BANK SHALL
NOT BE LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY
LOSS OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE
COLLATERAL; OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR
OTHER PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.4          REMEDIES CUMULATIVE.  BANK’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER AGREEMENTS ARE CUMULATIVE.  BANK
HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE CODE, BY LAW, OR IN EQUITY.
BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN ELECTION, AND BANK’S WAIVER OF
ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. BANK’S DELAY IS NOT A WAIVER,
ELECTION, OR ACQUIESCENCE. NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED
BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR
WHICH IT WAS GIVEN.


 


9.5          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.

 

12

--------------------------------------------------------------------------------


 


9.6          DEFAULT RATE.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL
OBLIGATIONS SHALL ACCRUE INTEREST AT THE APPLICABLE RATE PLUS FOUR PERCENT
(4.0%) PER ANNUM; BUT IN NO EVENT MORE THAN THE MAXIMUM LAWFUL RATE (THE
“DEFAULT RATE”).

 

10           NOTICES.

 

Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, by certified mail
postage prepaid return receipt requested, or by fax to the addresses listed at
the beginning of this Agreement.  A party may change notice address by written
notice to the other party.

 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in California and Borrower accepts jurisdiction
of the courts and venue in Santa Clara County, California.  NOTWITHSTANDING THE
FOREGOING,  BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS

 


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION.  BANK HAS
THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY RELATED AGREEMENT.


 


12.2        INDEMNIFICATION.  BORROWER HEREBY INDEMNIFIES, DEFENDS AND HOLDS
BANK AND ITS OFFICERS, EMPLOYEES, DIRECTORS AND AGENTS HARMLESS AGAINST: 
(A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS;
AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY BANK FROM, FOLLOWING,
OR CONSEQUENTIAL TO TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR LOSSES CAUSED BY BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.4        SEVERABILITY OF PROVISION.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.5        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER,
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.

 

13

--------------------------------------------------------------------------------


 


12.6        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.7        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE WHILE ANY OBLIGATIONS REMAIN OUTSTANDING. 
THE OBLIGATION OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL
THE STATUTE OF LIMITATIONS WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL
HAVE RUN.


 


12.8        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (I) TO BANK’S
SUBSIDIARIES OR AFFILIATES IN CONNECTION WITH THEIR BUSINESS WITH BORROWER;
(II) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY INTEREST IN THE ADVANCES
(PROVIDED, HOWEVER, BANK SHALL USE COMMERCIALLY REASONABLE EFFORTS IN OBTAINING
SUCH PROSPECTIVE TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS
PROVISION); (III) AS REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER,
(IV) AS REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND (V) AS BANK
CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT.  CONFIDENTIAL
INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (A) IS IN THE PUBLIC
DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE
PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (B) IS DISCLOSED TO BANK BY A THIRD
PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING
THE INFORMATION.


 


12.9        ATTORNEYS’ FEES, COSTS AND EXPENSES.   IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND BANK ARISING OUT OF THE LOAN DOCUMENTS, THE PREVAILING
PARTY WILL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND OTHER
REASONABLE COSTS AND EXPENSES INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH
IT MAY BE ENTITLED.

 

13           DEFINITIONS

 


13.1        DEFINITIONS.  IN THIS AGREEMENT:


 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing.

 

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

 

“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities, minus Deferred Revenue and minus Subordinated Debt.

 

 “Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

 

“Administrative Fee” shall have the meaning as set forth in Section 2.2.4
hereof.

 

“Advance” is defined in Section 2.1.1.

 

“Advance Rate”  eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, or such other percentage as Bank establishes under
Section 2.1.1.

 

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

 

14

--------------------------------------------------------------------------------


 

“Applicable Rate” is a floating per annum rate equal to the greater of (a) the
Prime Rate, or (b) five and one quarter percent (5.25%), plus: (x) at all times
Borrower’s Adjusted Quick Ratio is greater than 2.00 to 1.00, one and one half
percent (1.5%); and (y) at all times Borrower’s Adjusted Quick Ratio is less
than or equal to 2.00 to 1.00, two percent (2.0%).  Changes to the Applicable
Rate based on changes to the Prime Rate shall be effective on the effective date
of any change to the Prime Rate and to the extent of any such change.

 

 “Bank Expenses” are all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code as adopted in California, as amended and
as may be amended and in effect from time to time.

 

“Collateral” is any and all properties, rights and assets of Borrower granted by
Borrower to Bank or arising under the Code, now, or in the future, in which
Borrower obtains an interest, or the power to transfer rights, as described on
Exhibit A.

 

“Collateral Handling Fee” is defined in Section 2.2.4.

 

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

 

“Compliance Certificate” is attached as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Current Liabilities” is all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

 

“Default Rate” is defined in Section 9.6.

 

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1
(d), and are due and owing from Account Debtors deemed creditworthy by Bank in
its good faith

 

15

--------------------------------------------------------------------------------


 

business judgment.  Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):

 

(A)           ACCOUNTS THAT THE ACCOUNT DEBTOR HAS NOT PAID WITHIN NINETY (90)
DAYS OF INVOICE DATE;

 

(B)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR DOES NOT HAVE ITS PRINCIPAL
PLACE OF BUSINESS IN THE UNITED STATES, UNLESS AGREED TO BY BANK IN WRITING, IN
ITS SOLE DISCRETION, ON A CASE-BY-CASE BASIS;

 

(C)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS A FEDERAL, STATE OR LOCAL
GOVERNMENT ENTITY OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF EXCEPT
FOR ACCOUNTS OF THE UNITED STATES IF THE PAYEE HAS ASSIGNED ITS PAYMENT RIGHTS
TO BANK AND THE ASSIGNMENT HAS BEEN ACKNOWLEDGED UNDER THE ASSIGNMENT OF CLAIMS
ACT OF 1940 (31 U.S.C. 3727);

 

(D)           ACCOUNTS FOR WHICH BORROWER OWES THE ACCOUNT DEBTOR, BUT ONLY UP
TO THE AMOUNT OWED (SOMETIMES CALLED “CONTRA” ACCOUNTS, ACCOUNTS PAYABLE,
CUSTOMER DEPOSITS OR CREDIT ACCOUNTS);

 

(E)           ACCOUNTS FOR DEMONSTRATION OR PROMOTIONAL EQUIPMENT, OR IN WHICH
GOODS ARE CONSIGNED, SALES GUARANTEED, SALE OR RETURN, SALE ON APPROVAL, BILL
AND HOLD, OR OTHER TERMS IF ACCOUNT DEBTOR’S PAYMENT MAY BE CONDITIONAL;

 

(F)            ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS BORROWER’S AFFILIATE,
OFFICER, EMPLOYEE, OR AGENT;

 

(G)           ACCOUNTS IN WHICH THE ACCOUNT DEBTOR DISPUTES LIABILITY OR MAKES
ANY CLAIM AND BANK BELIEVES THERE MAY BE A BASIS FOR DISPUTE (BUT ONLY UP TO THE
DISPUTED OR CLAIMED AMOUNT), OR IF THE ACCOUNT DEBTOR IS SUBJECT TO AN
INSOLVENCY PROCEEDING, OR BECOMES INSOLVENT, OR GOES OUT OF BUSINESS;

 

(i)            Accounts for an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date; and

 

(H)           ACCOUNTS FOR WHICH BANK REASONABLY DETERMINES COLLECTION TO BE
DOUBTFUL OR ANY ACCOUNTS WHICH ARE UNACCEPTABLE TO BANK FOR ANY REASON IN ITS
REASONABLE DISCRETION.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Events of Default” are set forth in Article 8.

 

“Facility Amount” is Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000).

 

“Facility Fee” is defined in Section 2.2.2.

 

“Finance Charges” is defined in Section 2.2.3.

 

“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1.  A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.

 

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

 

“GAAP” is generally accepted accounting principles.

 

16

--------------------------------------------------------------------------------


 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.

 

“Intellectual Property Collateral” is a defined in the IP Agreement.

 

“IP Agreement” is a certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank.

 

 “Lockbox” is defined in Section 2.2.8.

 

 “Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

 

“Maximum Lawful Rate” is the maximum rate of interest and the term “Maximum
Lawful Amount” means the maximum amount of interest that is permissible under
applicable state of federal laws for the type of loan evidenced by the Loan
Documents.   If the Maximum Lawful Rate is increased by statute of other
governmental action after the Closing Date, then the new Maximum Lawful Rate
will be applicable to the payments from the date of the effective date of the
rate change, unless otherwise prohibited by law.

 

“Material Adverse Change” is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (iii) a material impairment of
the prospect of repayment of any portion of the Obligations; or (iv) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

 

“Maturity Date” is 364 days from the date of this Agreement.

 

“Minimum Finance Charge” is $1,500.

 

“Obligations” are all advances, liabilities, obligations, covenants and duties
owing, arising, due or payable by Borrower to Bank now or later under this
Agreement or any other document, instrument or agreement, account (including
those acquired by assignment) primary or secondary, such as all Advances,
Finance Charges, Facility Fee, Collateral Handling Fee, Administrative Fee,
interest, fees, expenses, professional fees and attorneys’ fees, or other
amounts now or hereafter owing by Borrower to Bank.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its

 

17

--------------------------------------------------------------------------------


 

partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

 

“Perfection Certificate” is a certain Perfection Certificate completed and
delivered by Borrower to Bank in connection with this Agreement.

 

“Permitted Indebtedness” is:

 

(A)           BORROWER’S INDEBTEDNESS TO BANK UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS;

 

(B)           SUBORDINATED DEBT;

 

(C)           INDEBTEDNESS TO TRADE CREDITORS INCURRED IN THE ORDINARY COURSE OF
BUSINESS; AND

 

(D)           INDEBTEDNESS SECURED BY PERMITTED LIENS.

 

“Permitted Investments” are: (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue,
(iv) any other investments administered through Bank.

 

“Permitted Liens” are:

 

(A)           LIENS ARISING UNDER THIS AGREEMENT OR OTHER LOAN DOCUMENTS;

 

(B)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENT CHARGES OR
LEVIES, EITHER NOT DELINQUENT OR BEING CONTESTED IN GOOD FAITH AND FOR WHICH
BORROWER MAINTAINS ADEQUATE RESERVES ON ITS BOOKS, IF THEY HAVE NO PRIORITY OVER
ANY OF BANK’S SECURITY INTERESTS;

 

(C)           PURCHASE MONEY LIENS SECURING NO MORE THAN $50,000 IN THE
AGGREGATE AMOUNT OUTSTANDING (I) ON EQUIPMENT ACQUIRED OR HELD BY BORROWER
INCURRED FOR FINANCING THE ACQUISITION OF THE EQUIPMENT, OR (II) EXISTING ON
EQUIPMENT WHEN ACQUIRED, IF THE LIEN IS CONFINED TO THE PROPERTY AND
IMPROVEMENTS AND THE PROCEEDS OF THE EQUIPMENT;

 

(D)           LEASES OR SUBLEASES AND NON-EXCLUSIVE LICENSES OR SUBLICENSES
GRANTED IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, IF THE LEASES, SUBLEASES,
LICENSES AND SUBLICENSES PERMIT GRANTING BANK A SECURITY INTEREST;

 

(E)           LIENS INCURRED IN THE EXTENSION, RENEWAL OR REFINANCING OF THE
INDEBTEDNESS SECURED BY LIENS DESCRIBED IN (A) THROUGH (D), BUT ANY EXTENSION,
RENEWAL OR REPLACEMENT LIEN MUST BE LIMITED TO THE PROPERTY ENCUMBERED BY THE
EXISTING LIEN AND THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS MAY NOT INCREASE.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, Borrower’s unrestricted cash and Cash
Equivalents on deposit with Bank, plus Borrower’s Accounts.

 

 “Reconciliation Day” is the last calendar day of each month.

 

“Reconciliation Period” is each calendar month.

 

18

--------------------------------------------------------------------------------


 

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank (pursuant to a subordination agreement entered into between Bank,
Borrower and the subordinated creditor), on terms acceptable to Bank.

 

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of California as of the date
first above written.

 

BORROWER:

 

INTRUSION INC.,
a Delaware corporation

 

By

            /s/ Michael L. Paxton

 

Name:

      Michael L. Paxton

 

Title:

        Vice President & CFO

 

 

BANK:

 

SILICON VALLEY BANK

 

By

            /s/ Krista Hall

 

Name:

     Krista Hall

 

Title:

         Relationship Manager

 

 

Effective Date:

         June 30, 2008

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
and any copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, now owned or later acquired; any patents, trademarks,
service marks and applications therefor; trade styles, trade names, any trade
secret rights, including any rights to unpatented inventions, know-how,
operating manuals, license rights and agreements and confidential information,
now owned or hereafter acquired; or any claims for damages by way of any past,
present and future infringement of any of the foregoing; and

 

all Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[g177951kci002.jpg]

 

SILICON VALLEY BANK

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, as authorized officer of Intrusion, Inc.  (“Borrower”) certify under the Loan
and Security Agreement (the “Agreement”) between Borrower and Silicon Valley
Bank (“Bank”) as follows (all capitalized terms used herein shall have the
meaning set forth in the Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account.

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Invoice Transmittal and is not disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

 

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 

22

--------------------------------------------------------------------------------


 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. 
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP. 
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

 

Borrower is in compliance with the Financial Covenant(s) set forth in
Section 6.6 of the Agreement.

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.

 

Sincerely,

 

 

Signature

/s/ Michael L. Paxton

 

Name:

  Michael L. Paxton

 

Title:

    Vice President & CFO

 

Date:

    June 27, 2008

 

 

23

--------------------------------------------------------------------------------